DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Claim Status

Claims 8, 12, 17, 19, 34, and 36-43 have been amended.
Claims 1-7, 9-11, 13, 15, 16, 20, 21, and 24-31 are canceled. 
Claim 45 is newly added. 
Claims 8, 12, 14, 17-19, 22, 23, and 32-45 are presented for examination.

Applicant's arguments filed in the amendment filed on 12/30/2020 have been fully considered but it is moot in view of new ground of rejection.


In response, the examiner respectfully points out that, Apple in par. 0394 discloses ROI calculation where denominator of the ROI for given media channel by summing the number (i.e. total quantity) of advertisements received by all the users exposed only to the media device 0110 or media channel, such as via television 0304, i.e. report of total count of viewers who received advertisement via television channel transmission, par. 0246 discloses a dynamic content such as television program provided on baseball provided by a television network, i.e. a transmission of live sports content. Therefore Apple clearly discloses generating report of determining a first total quantity of a first group of viewers who viewed one or more of the plurality of tagged advertisements during a live transmission. 

Examiner’s Note: Examiner encourages applicant to include further details in independent claims, details on format of the each of plurality of tags and how they are added to advertisement as well as further detail report structure as shown in fig. 9 to further advance the prosecution.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 12, 14, 17, 36, 37, 42, and 43 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215).

Regarding claim 8, Apple discloses, A method comprising: 
generating, by a computing device, a first plurality of tagged advertisements by adding different tags to an advertisement, wherein the different tags each comprise a field indicating a different type (par. 0522, fig. 23 discloses Ad Data Code 0200 includes a value for MediaChannel=XXX, which means Advertiser System 0100 is transmitting the Advertisement through, in this example, a Television network named XXX, which indicates one type of advertisement for television network, fig. 26B discloses structure of Ad Data code 0200 which includes the field “MediaChannel=www.websites.com”, which means that advertisement delivered through websites, therefore two different tags formatted with different field information,  associated with advertisements, each comprises a field which indicates different type, example’s note: this is similar to what is disclosed in applicant’s discloses par. 0042, tag formatted according to different platform type);
sending the plurality of tagged advertisements to a plurality of devices of the different device types (par. 0523 and 0554 discloses variety of advertisement that are transmitted to different devices such as STB  and personal computer), wherein the plurality of devices are configured to determine that received tagged advertisement has been accessed (par. 0351 discloses Ad data code module 0728 is configured to perform a data measuring if, through what media device 0100 when and where a target customer views an advertisement on media device 0100, writing an image of Ad Data Code 0200 to Ad Data File 0734 for further transmission to any device of a Retailer which can receive Ad Data Code 0200, Par. 0553-0558, discloses that IP based devices such as personal computers and wireless devices passively measures the user responses and collects data in form of cookies which can be transmitted back to or retrieved by web servers or advertisement system, i.e. various devices are configured to determine that tagged advertisements where viewed or accessed by the specific devices);
receiving, from the plurality of devices, indications that the plurality of tagged advertisements were accessed (Par. 0553-0558, discloses that IP based devices such as personal computers and wireless devices passively measures the user responses and collects data in form of cookies which can be transmitted back to or retrieved by web servers or advertisement system, par. 0833 discloses when STB 0500 receives an Advertisement and its associated Ad Data Code 0200, STB 0500 can associate the Unique WD Code and/or Existing Unique ID Code with the Ad Data Code ; and
generating a report based on the indications (Par. 00423-0430 that advertiser calculating rate on investment (i.e. generating report about rate on investment) of advertisements targeting group of users receiving advertisement on different platform such as television, personal computer, wireless device, i.e. report is generated based on information or indication received about advertisements were accessed on television and personal computer), wherein the report indicates access of the advertisement by different devices of the different device types (par. 0945-0952 fig. 65 discloses calculating ROI of advertisement by receiving response to advertisement viewed on Media devices 0110 (i.e. device such as TV) and advertisement viewed on personal computer, i.e. in order to determine ROI, report is generated which indicates users who viewed advertisement on device 0110 and users who viewed advertisements on personal computer, par. 1105 and associated table discloses generated report that contains record of advertisements viewed as each panel member described by the associated ad data code 0200 (i.e. based on user response data collected from each devices), the report in table discloses the advertisement viewed by various member on different device types such as PC, TV); and
demographic data associated with the different devices (par. 1105 and table discloses report contains the record of each panel member and each advertisements he/she viewed (i.e. he or she indicates demographic data male or female that is associated with different devices), also further to that the report indicates user’s personal information such as first name which indicates associated gender (i.e. demographic data) with each different devices).
Apple discloses, advertisement is tailored for specific communication channel by using tag which contains field that indicates type of communication channel such as through television network or through electronic media such as websites. However Apple does not explicitly discloses, tag information indicates device type.
SARUKKAI discloses, tag information indicates device type (par. 0075 discloses advertisement is tailored to any type of infrastructure, by providing a tag that specifies various attributes (i.e. field of entries) such as location, context and device type for example a phone).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple, by teaching of tag information indicates device type, to tailor the content to any type of infrastructure and selecting appropriate advertisement for delivery to specific device type, as disclosed in, par. 0075. 
 
Regarding claim 12, the method of claim 8, 
Apple further discloses, wherein one of the different tags comprises a hypertext transfer protocol (HTTP) data (par. 0554 discloses generating an Ad Data 

Regarding claim 14, the method of claim 8, 
Apple further discloses, wherein one of the plurality of the tagged advertisements comprises at least one of an online video advertisement or a web banner advertisement (par. 0620 discloses website that includes banner advertisements).

Regarding claim 17, the method of claim 8, 
Apple further discloses, further comprising:
receiving a request for video content from a first device of the plurality of devices, wherein the first device is of a first device type (Par. 0835 discloses user changing the channel on STB, Par. 0902 discloses user on a wireless device viewing a video program, Par. 0244 discloses that Media operator entity distributes media programs and advertisements to devices like television and a personal computer, i.e. requesting device type is STB);
sending a first segment of the requested video content to the first device (Par. 0835 discloses user changing the channel on STB, Par. 0902 discloses user on a wireless device viewing a video program, i.e. as user selects the channel or switches channel or tunes to channel receives the first portion of that channel program, Par. 0244 );
after sending the first segment, sending one of the plurality of tagged advertisements to the first device (Par. 0247-0248 and many other paragraphs discloses that advertisement can be transmitted or placed in time slot within the media program, i.e. advertisement is transmitted after portion of the media program is transmitted, Par. 0244 discloses that Media operator entity distributes media programs and advertisements to devices like television and a personal computer), wherein the one of the plurality of tagged advertisements comprises a first tag indicating the first device type (par. 0523-0524 discloses embedding the Code, by imprinting the Code on an audio subcarrier or slotting the Code into the MPEG-2 transportation stream, par. 0532 discloses it can be transmitted as Ad Data Code 0200 and Advertisement as part of the same Video Signal and display both Ad Data Code 0200 and Advertisement on a TV Display Device, i.e. adding tag in to video signal based advertisement which indicates or identifies that it is be for device type such as STB or television display, par. 0554 discloses an advertisements which includes ad data code 0200 is transmitted to personal computer, by adding and/or appending the data in an Ad Data Code 0200 to the cookie, generating an Ad Data Code 0200 in the form of a Web page and transmitting the Web page to a Personal Computer 0308, i.e. tagging cookie indicates the device type being web browser based on computer system); and
after sending the one of the plurality of tagged advertisements, sending a second segment of the requested video content to the first device (Par. 0247-0248 and many other program discloses that advertisement can be transmitted or placed in .

Regarding claim 36, the method of claim 8, 
Apple further discloses, wherein one or more of the different tags comprises:
first data indicating the advertisement (par. 0250 discloses ad data code contains information such as name of the product, i.e. data indicating the advertisement of product);
second data indicating a source of the advertisement (par. 0250, fig. 2 discloses example of the ad data code which includes name of the advertiser, i.e. provider or source of the advertisement); and
third data indicating a device type of the different device types (par. 0523-0524 and related par. 0527 and fig.25 that discloses that for television device, ad data code is formatted as barcode as part of the advertisement displayed at the location on the screen of television set, therefore ad data code in form of barcode indicating the advertisement is formatted for television device, i.e. device type being television).

Regarding claim 37, The method of claim 8, 
Apple discloses, wherein one or more of the different tags comprises a concatenated text string (fig. 23 and 26A shows the Ad Data code 01200 (i.e. tags) that includes the concatenated strings).

Regarding claim 42, Apple meets the claim limitations as set forth in claim 37.

Regarding claim 43, Apple meets the claim limitations as set forth in claim 12.



Claims 18 and 23 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215), in further view of Smallwood et al. (US 20130191207), hereinafter as Smallwood.

Regarding claim 18, the method of claim 8, 
Apple further discloses, wherein: 
wherein an indication, received from a first device from the plurality of devices (Par. 0483 discloses detail related to various advertisements viewed by the user by each channel category is recorded, i.e. receiving indication that advertisement was viewed on), an identifier of the a tagged advertisement viewed on the first device (par. 0483-0484 discloses, ad file records any advertisement viewed though television device, i.e. viewed advertisement is identified in collected data from viewing devices), and a first-timestamp indicating a time that the first device accessed the tagged advertisement (Par. 0483 and other paragraphs discloses recording the time at which advertisement was viewed on media device 0110).
Apple does not disclose, the first indication comprises a media access control (MAC) identifier of the first device.
Smallwood discloses, the first indication comprises a media access control (MAC) identifier of the first device. (Par. 0051 discloses user identified by identifying information associated with the client 210 such as MAC address).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI, by teaching of using MAC identifier to identify the client device, to use MAC address as identifier identifying client device as disclosed in Smallwood par. 051. 

Regarding claim 23, Apple in view of SARUKKAI in further view of Smallwood meets the claim limitations as set forth in claim 18.

Claims 19, 34, 38, and 39 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215), in further view of Dierks et al. (US 20110239243), hereinafter as Dierks, in further view of Hadfield et al. (US 20130305273), hereinafter as Hadfield.

Regarding claim 19, Apple discloses, A method comprising:
sending, by a computing device and to a plurality of devices, a plurality of tagged advertisements, wherein at least a first tagged advertisement, of the plurality of tagged advertisements and sent to a first device of the plurality of devices, comprises a tag of the first device (par. 0522, fig. 23 discloses Ad Data Code 0200 includes a value for MediaChannel=XXX, which means Advertiser System 0100 is transmitting the Advertisement through, in this example, a Television network named XXX, which indicates type of advertisement for television network, fig. 26B discloses structure of Ad Data code 0200 which includes the field “MediaChannel=www.websites.com”, which means tagged advertisement delivered through websites, therefore two different tags formatted with different field information,  associated with advertisements sent to plurality of devices, par. 0523 and 0554 discloses variety of advertisement that are transmitted to different devices such as STB  and personal computer. Example’s note: this is similar to what is disclosed in applicant’s discloser par. 0042, tag formatted according to different platform type);
receiving, from the plurality of devices, messages comprising device identifiers of devices that accessed the first plurality of tagged advertisements (Par. 0553-0558, discloses that IP based devices such as personal computers and wireless devices passively measures the user responses and collects data in form of cookies which can be transmitted back to or retrieved by web servers or advertisement system, par. 0833 discloses when STB 0500 receives an Advertisement and its associated Ad Data Code 0200, STB 0500 can associate the Unique WD Code and/or Existing Unique ID Code with the Ad Data Code 0200 by utilizing the methods described in Step 4822. In another embodiment, STB 0500 can generate a date/time and timestamps indicating times the devices accessed the plurality of tagged advertisements (Par. 0483 and other paragraphs discloses recording the time at which advertisement was viewed on media device 0110); and
generating a report based on the messages (Par. 00423-0430 that advertiser calculating rate on investment (i.e. generating report about rate on investment) of advertisements targeting group of users receiving advertisement on different platform such as television, personal computer, wireless device, i.e. report is generated based on information or indication received about advertisements were accessed on television and personal computer, par. 1105 and associated table discloses generated report that contains record of advertisements viewed as each panel member described by the associated ad data code 0200, the report in table discloses the advertisement viewed by various member on different device types such as PC, TV), wherein the report comprises: (here report comprises is not interpreted as report displays or presents something, something comprises is an indirect value);
a total quantity of viewers who viewed one or more of the plurality of tagged advertisements during a live transmission (par. 0394 discloses ROI calculation where denominator of the ROI for given media channel by summing the number (i.e. total quantity) of advertisements received by all the users exposed only to ;
a total quantity of viewers who viewed one or more of the plurality of tagged advertisements via web browser applications (par. 0634-0635 discloses ROI calculation where denominator value indicates number of viewer viewed advertisements placed at the search engine website, i.e. report of  view browser application); and
a viewers who viewed one or more of the plurality of tagged advertisements shifted in time relative to an original distribution of the one or more of the plurality of tagged advertisements (Par. 0451-0452 discloses that system supports measurement of user viewing advertisements at a different time than when an advertiser had originally transmitted the advertisement to any media device 0110, par. 1105 discloses sample report showing date/time user has seen the advertisement, i.e. report shows the actual date/time that advertisement was seen by user, so as system supports the delayed viewing of advertisement and viewing time stamp reported back to advertisement system shows the delayed viewing time or time at which the advertisement was exposed was delayed than original broadcast time).
Apple discloses, generating ROI reports that plurality of viewers views the advertisements in various situations, however Apple explicitly does not disclose, value of indicating a total quantity of viewers viewed advertisement during live transmission and via web browser application and value indicating a total quantity of viewers who viewed the advertisements shifted in time. 
Dierks discloses, value of indicating a total quantity of viewers viewed advertisement during live transmission and via web browser application (par. 0090-0092, fig. 5 discloses survey results in the summary page 500 showing number of panelists (i.e. viewers) have seen advertisement through television and number of panelist have seen advertisement through web-based).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI’s method, by teaching of a value indicating a total quantity of viewers viewed advertisement via television transmission and via web browser application, to provide the survey of advertisement exposure accurately and efficiently, as disclosed in Dierks, par. 0006. 
Apple in view of SARUKKAI in further view of Dierks explicitly does not disclose, value indicating a total quantity of viewers who viewed the advertisements shifted in time. 
Hadfield discloses, value indicating a total quantity of viewers who viewed the advertisements shifted in time (par. 0046-0047 discloses system aggregating viewing data of advertisement exposure including time shifted viewing of advertisement, fig. 5 discloses total quantity of viewers who viewed the advertisement via DVR, i.e. time shifted). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI in further view of Dierks, by teaching of a value indicating a total quantity of viewers viewed in time shifted manner, to measure the number of viewers of an advertisement with greater precision to incorporate in to an analysis, as disclosed in Hadfield, par. 0006. 

Regarding claim 34, The method of claim 19, 
Apple further discloses, wherein the tag comprises hypertext transfer protocol (HTTP) data (par. 0554 discloses an advertisements which includes ad data code 0200 is transmitted to personal computer, by adding and/or appending the data in an Ad Data Code 0200 to the cookie, an Internet Operator would typically transmit to a Personal Computer 0308; generating an Ad Data Code 0200 in the form of a Web page and transmitting the Web page to a Personal Computer 0308).

Regarding claim 38, the method of claim 19, 
Apple further discloses, wherein the tag comprises:
first data indicating the advertisement (par. 0250 discloses ad data code contains information such as name of the product, i.e. data indicating the advertisement of product);
second data indicating a source of the advertisement (par. 0250, fig. 2 discloses example of the ad data code which includes name of the advertiser, i.e. provider or source of the advertisement); and
third data indicating a device type of the first device (par. 0523-0524 and related par. 0527 and fig.25 that discloses that for television device, ad data code is formatted as barcode as part of the advertisement displayed at the location on the screen of television set, therefore ad data code in form of barcode indicating the advertisement is formatted for television device, i.e. device type being television).

Regarding claim 39, The method of claim 19, 
Apple discloses, wherein the tag comprises a concatenated text string (fig. 23 and 26A shows the Ad Data code 01200 (i.e. tags) that includes the concatenated strings).

Claims 22, 40, 41, and 45 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215), in view of Hadfield et al. (US 20130305273), hereinafter as Hadfield.

Regarding claim 22, the method of claim 8, 
Apple further discloses, wherein the report further indicates:
a quantity of viewer who viewed the advertisement during a live transmission (par. 0394 discloses ROI calculation where denominator of the ROI for given media channel by summing the number (i.e. total quantity) of advertisements received by all the users exposed only to the media device 0110 or media channel, such as via television 0304, i.e. report of total count of viewers who received advertisement via television channel transmission, par. 0246 discloses a dynamic content such as television program provided on baseball provided by a television network, i.e. a live transmission);
a quantity of viewers who viewed the advertisement via web browser applications (par. 0634-0635 discloses ROI calculation where denominator value ; and
Apple discloses, generating ROI reports that plurality of viewers views the advertisements in various situations, however Apple explicitly does not disclose, a quantity of viewers who viewed the advertisement shifted in time relative to an original distribution of the advertisement. 
Hadfield discloses, a quantity of viewers who viewed the advertisement shifted in time relative to an original distribution of the advertisement (par. 0046-0047 discloses system aggregating viewing data of advertisement exposure including time shifted viewing of advertisement, fig. 5 discloses total quantity of viewers who viewed the advertisement via DVR, i.e. time shifted). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI, by teaching of a value indicating a total quantity of viewers viewed in time shifted manner, to measure the number of viewers of an advertisement with greater precision to incorporate in to an analysis, as disclosed in Hadfield, par. 0006. 

Regarding claim 40, Apple discloses, A method comprising:
sending, by a computing device and to a plurality of devices, a plurality of tagged advertisements, wherein at least a first tagged advertisement, of the plurality of tagged advertisements and sent to a first device of the plurality of devices, comprises a tag of the first device (par. 0522, fig. 23 discloses Ad Data Code 0200 includes a value for MediaChannel=XXX, which means Advertiser System Example’s note: this is similar to what is disclosed in applicant’s discloser par. 0042, tag formatted according to different platform type);
receiving, from the plurality of devices, messages comprising:
device identifiers of devices that accessed the plurality of tagged advertisements (Par. 0553-0558, discloses that IP based devices such as personal computers and wireless devices passively measures the user responses and collects data in form of cookies which can be transmitted back to or retrieved by web servers or advertisement system, par. 0833 discloses when STB 0500 receives an Advertisement and its associated Ad Data Code 0200, STB 0500 can associate the Unique WD Code and/or Existing Unique ID Code with the Ad Data Code 0200 by utilizing the methods described in Step 4822. In another embodiment, STB 0500 can generate a date/time stamp for the Unique WD Code and/or Existing Unique ID Code and transmit the Unique WD Code and/or Existing Unique ID Code along with its date/time stamp to an Advertiser System 0100 directly or indirectly through a Third Party Server 0150, which can then compare the date/time stamp of the Unique WED Code and/or Existing Unique ; and
timestamps indicating times the devices accessed the plurality of tagged advertisements (Par. 0483 and other paragraphs discloses recording the time at which advertisement was viewed on media device 0110); and
determining a first quantity of a first group of viewers who viewed one or more of the plurality of tagged advertisements during a live transmission (par. 0394 discloses ROI calculation where denominator of the ROI for given media channel by summing the number (i.e. total quantity) of advertisements received by all the users exposed only to the media device 0110 or media channel, such as via television 0304, i.e. report of total count of viewers who received advertisement via television channel transmission, par. 0246 discloses a dynamic content such as television program provided on baseball provided by a television network, i.e. a live transmission);
determining a second quantity of second a second group of viewers who viewed the one or more of the plurality of tagged advertisements via web browser applications (par. 0634-0635 discloses ROI calculation where denominator value indicates number of viewer viewed advertisements placed at the search engine website, i.e. determining number of (i.e. quantity) viewer viewed advertisement through browser application); and
determining a viewers who viewed the one or more of the plurality of tagged advertisements shifted in time relative to an original distribution of the plurality of tagged advertisements (Par. 0451-0452 discloses that system , and
generating a report based on the messages (Par. 00423-0430 that advertiser calculating rate on investment (i.e. calculating ROI = generating report about rate on investment) of advertisements targeting group of users receiving advertisement on different platform such as television, personal computer, wireless device, i.e. report is generated based on information or indication received about advertisements were accessed on television and personal computer), wherein the report indicates the first quantity of the first group of viewers (par. 0394 discloses ROI calculation where denominator of the ROI for given media channel by summing the number (i.e. total quantity) of advertisements received by all the users exposed only to the media device 0110 or media channel, such as via television 0304, i.e. summing the number indicates the quantity), the second quantity of the second group of viewers (par. 0634-0635 discloses ROI calculation where denominator value indicates number of viewer viewed advertisements placed at the search engine website, i.e. determining number of (i.e. quantity) viewer viewed advertisement through browser application), 
Apple discloses, generating ROI reports that plurality of viewers views the advertisements in various situations, however Apple explicitly does not disclose, determining and generating report of quantity of viewers who viewed the advertisements shifted in time. 
Hadfield discloses, determining and generating report of quantity of viewers who viewed the advertisements shifted in time (par. 0046-0047 discloses system aggregating viewing data of advertisement exposure including time shifted viewing of advertisement, fig. 5 discloses total quantity of viewers who viewed the advertisement via DVR, i.e. time shifted). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI, by teaching of a value indicating a total quantity of viewers viewed in time shifted manner, to measure the number of viewers of an advertisement with greater precision to incorporate in to an analysis, as disclosed in Hadfield, par. 0006. 

Regarding claim 41, the method of claim 40, 
Apple further discloses, wherein the tag comprises:
first data indicating the advertisement (par. 0250 discloses ad data code contains information such as name of the product, i.e. data indicating the advertisement of product);
second data indicating a source of the advertisement (par. 0250, fig. 2 discloses example of the ad data code which includes name of the advertiser, i.e. provider or source of the advertisement); and
third data indicating a device type of the first device (par. 0523-0524 and related par. 0527 and fig.25 that discloses that for television device, ad data code is formatted as barcode as part of the advertisement displayed at the location on the screen of television set, therefore ad data code in form of barcode indicating the advertisement is formatted for television device, i.e. device type being television).

Regarding claim 45, the method of claim 40, 
Apple further discloses, wherein the sending the plurality of tagged advertisements further comprises sending the plurality of tagged advertisements at a first time, the method further comprising sending the plurality of tagged advertisements at a second time (par. 0247 discloses sending advertisement in plurality of different time slots. Par. 0570 discloses retransmitting ad data cookies).


Claim 32 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215), in further view of Krassner et al. (US 20130198608), hereinafter as Krassner.

Regarding claim 32, The method of claim 8, 
Apple further discloses, wherein the plurality of messages comprises a message, received from a first device from the plurality of devices, the message comprising an internet protocol address of the first device, an identifier of the advertisement, and a timestamp indicating a time that the first device accessed the advertisement (par. 0483 discloses recording the time at which the advertisement was viewed in ad data file, par. 0510 discloses ad data file is transmitted to advertiser server, i.e. sending which identifier of advertisements and time at which it was viewed is sent to the server ).
Apple does not disclose, messages comprises an internet protocol address of the first device.
 Krassner discloses, messages comprises an internet protocol address of the first device (par. 0015 discloses measurement and reporting of impression of media ads, where viewer’s IP address is sent to system server along with ad content ID is sent).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI, by teaching of messages comprises an internet protocol address of the first device, to detect human interaction and detect and distinguish between system internal and external traffic, as disclosed in Krassner, par. 0016. 


Claim 33 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215), in further view of Rouse et al. (US 20110321083), hereinafter as Rouse.

Regarding claim 33, The method of claim 8, 
Apple does not disclose, wherein generating the plurality of tagged advertisements comprises adding different tags in an enhanced television binary interchange format (EBIF) to the advertisement. 
Rouse discloses, wherein generating the plurality of tagged advertisements comprises adding different tags in an enhanced television binary interchange format (EBIF) to the advertisement (Par. 0007 and many other par. discloses EBIF management system is inserting an EBIF application into MPEG digital video comprising an advertisement, here examiner is reading the term “application” as file, as applications are made of applications file, therefore reading EBIF application as EBIF file, Par. 0034 discloses set top box detecting EBIF application, and user generated EBIF response message conveyed back from set-top box to a proxy server), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI, by teaching of generating advertisement by adding enhanced television binary interchange format (EBIF) file, to generate overlay window on television screen to display supplemental product information related to advertisement from website/URL, as disclosed in Rouse, par. 0021. 

Claim 35 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215), in further view of Dierks et al. (US 20110239243), hereinafter as Dierks, in further view of Hadfield et al. (US 20130305273), hereinafter as Hadfield, in further view of Rouse et al. (US 20110321083), hereinafter as Rouse.

Regarding claim 35, The method of claim 19, 
Apple does not disclose, wherein generating the plurality of tagged advertisements comprises adding different tags in an enhanced television binary interchange format (EBIF) to the advertisement. 
Rouse discloses, further comprising generating the plurality of tagged advertisements by adding, to an advertisement, different tags in an enhanced television binary interchange format (EBIF) (Par. 0007 and many other par. discloses EBIF management system is inserting an EBIF application into MPEG digital video comprising an advertisement, here examiner is reading the term “application” as file, as applications are made of applications file, therefore reading EBIF application as EBIF file, Par. 0034 discloses set top box detecting EBIF application, and user generated EBIF response message conveyed back from set-top box to a proxy server), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI in further view of Dierks in further view of Hadfield, by teaching of generating advertisement by adding enhanced television binary interchange format (EBIF) file, to generate overlay window on television screen to display supplemental product information related to advertisement from website/URL, as disclosed in Rouse, par. 0021. 

Claim 44 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215), in further view of Dierks et al. (US 20110239243), hereinafter as Dierks, in further view .

Regarding claim 44, The method of claim 19, 
Apple does not disclose, wherein the report is organized according to a plurality of demographic categories comprising at least one of car ownership, age, marital status, household income, number of children, gender, or geographical region.
Besehanic discloses, wherein the report is organized according to a plurality of demographic categories comprising at least one of car ownership, age, marital status, household income, number of children, gender, or geographical region (par. 0025. Fig. 2 discloses media exposure report is organized based demographic categories such as geographic location, age, income). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI in further view of Dierks in further view of Hadfield, by teaching of organizing the report according to generate detailed exposure measures based on collected media metadata and to associate such exposure measures with respective user demographics, as disclosed in Besehanic, par. 0012. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423